UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6544



KEVIN J. KENDRICK,

                                           Plaintiff - Appellant,

         versus


CARROL TYNDALL; DENNIS R. BIDWELL, Warden;
KATHLEEN HAWK,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-299-JFM)


Submitted:   August 28, 1997         Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin J. Kendrick, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders dismissing his

42 U.S.C. § 1983 (1994) complaint without prejudice for failure to

exhaust administrative remedies, and denying his motion for recon-

sideration. The district court properly required exhaustion of

administrative remedies under 42 U.S.C.A. § 1997e(a) (West Supp.
1997). Because Appellant did not demonstrate to the district court

that he had exhausted administrative remedies or that such remedies

were not available, the court's dismissal of the action, without

prejudice, was not an abuse of discretion. Appellant submitted with
his informal brief materials which may support his contention that

he exhausted his administrative remedies. However, these materials

were not presented to the district court and will not be considered

in the first instance by this court. We therefore deny Appellant's

motion for production of documents and affirm the district court's

order. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2